United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.K., Appellant
and
DEPARTMENT OF THE NAVY, U.S. MARINE
CORPS, FIRE PROTECTION OFFICE, CAMP
PENDLETON, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brook L. Beesley, for the appellant
No appearance, for the Director

Docket No. 07-1437
Issued: January 29, 2008

Oral Argument November 14, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2007 appellant filed a timely appeal from a February 6, 2007 merit decision of
the Office of Workers’ Compensation Programs which denied his claim for disability on or after
July 15, 2005. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his disability on
or after July 15, 2005 was causally related to the accepted employment injury
FACTUAL HISTORY
On February 3, 2004 appellant, then a 39-year-old firefighter, filed an occupational
disease claim for anxiety and depression. The Office accepted that seven alleged factors
occurred in the performance of duty: a meeting on July 3, 2003 regarding firehouse chores; that
a tool was improperly taken from appellant at a fire in late July 2003; incidents with Firefighter
Traci Grant on September 10 and 23 and October 7, 2003; an October 1, 2003 telephone call and

a January 9, 2004 incident with Captain Dean King, supervisor. On June 8, 2005 the Office
referred appellant to Dr. Mounir Soliman, a Board-certified psychiatrist. In a July 11, 2005
report, he reviewed the record, statement of accepted facts and appellant’s complaints of workrelated stress and anxiety. Dr. Soliman provided mental status examination and psychological
testing results and diagnosed major depression with psychotic features. He opined that
appellant’s condition was caused by the employment factors outlined in the statement of
accepted facts and that he was capable of working. By decision dated July 18, 2005, the Office
accepted that appellant sustained an employment-related prolonged depressive adjustment
reaction.
On August 8, 2005 appellant filed a Form CA-7, claim for compensation, for the period
commencing July 15, 2005.1 He submitted a July 14, 2005 form report from Dr. Monique
Masse, a Board-certified pediatrician who practices psychiatry. She diagnosed generalized
anxiety disorder, post-traumatic stress disorder, delusional disorder and paranoid personality
disorder. Dr. Masse stated that appellant’s condition had an unclear etiology and that he had a
delusional level of persecutory beliefs. She opined that he could not work because the
environment at his current fire station had become too difficult. In order for appellant to return
to work, he would need a transfer of duty. In a November 16, 2005 report, Dennis Patrick
Wood, Ph.D., a clinical psychologist, noted his review of certain records including Dr. Masse’s
medical reports. He provided results of psychological testing and diagnosed generalized anxiety
disorder, adjustment disorder with depressed mood, atypical post-traumatic stress disorder, ruleout dysthemic disorder vs. major depressive disorder and narcissistic, anti-social and histrionic
personality feature/traits. Dr. Wood stated that appellant reported compulsive anxiety, fear and
avoidance of fire chiefs. He concluded that appellant’s diagnoses were caused by employment
factors and that he was temporarily totally disabled. In a December 13, 2005 report, Dr. Masse
advised that she had reviewed her records and the reports of Dr. Soliman and Dr. Wood. She
reiterated her diagnoses and advised that appellant could drive, take care of his personal needs
and had reasonable concentration and focus. Dr. Masse advised that she agreed with
Dr. Soliman’s conclusion regarding the cause of appellant’s condition that had worsened due to
additional difficult interactions with other personnel at the employing establishment which led to
the development of a major depression with psychotic features.
By decision dated January 12, 2006, the Office denied appellant’s claim for wage-loss
compensation beginning July 15, 2005.
On January 19, 2006 his representative requested a hearing which was held on
December 6, 2006. Appellant testified regarding his relationship with Firefighter Grant and
Captain King at Station 8. He noted that Firefighter Grant was transferred from Station 8 in
December 2003 and that in January 2004 he was placed on administrative leave after an
altercation with Captain King and was then transferred to Station 9 until the end of 2004.
Appellant was again transferred in December 2004. In 2006 he moved to Colorado and began
1

On July 22, 2005 appellant filed a Form CA-2 claim in which he alleged new employment factors and submitted
evidence. The record before the Board does not contain a final decision regarding this claim. The Board’s
jurisdiction to consider and decide appeals from final decisions of the Office extends only to those final decisions
issued within one year prior to the filing of the appeal. 20 C.F.R. § 501.2(c); see Annette Louise, 54 ECAB
783 (2003).

2

part-time work as a firefighter. Appellant submitted a January 2, 2007 report in which
Suzanne L. Martin, Ph. D., a clinical psychologist, noted that she began treating appellant two
months previously for continuing symptoms associated with problems that occurred in his
previous work as a firefighter.
In a February 6, 2007 decision, an Office hearing representative affirmed the January 12,
2006 decision.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act2 the term “disability” is defined as
incapacity, because of employment injury, to earn the wages that the employee was receiving at
the time of injury.3 Disability is thus not synonymous with physical impairment which may or
may not result in incapacity to earn the wages. An employee who has a physical impairment
causally related to a federal employment injury but who nonetheless has the capacity to earn
wages he or she was receiving at the time of injury has no disability as that term is used in the
Act,4 and whether a particular injury causes an employee disability for employment is a medical
issue which must be resolved by competent medical evidence.5 Whether a particular injury
causes an employee to be disabled for work and the duration of that disability, are medical issues
that must be proved by a preponderance of the reliable, probative and substantial medical
evidence.6
The Board will not require the Office to pay compensation for disability in the absence of
any medical evidence directly addressing the specific dates of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.7 Furthermore, it is well established that medical conclusions
unsupported by rationale are of diminished probative value.8
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.9 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
2

5 U.S.C. §§ 8101-8193.

3

See Prince E. Wallace, 52 ECAB 357 (2001).

4

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

5

Donald E. Ewals, 51 ECAB 428 (2000).

6

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

7

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

9

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

3

medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.11
ANALYSIS
The Office found that appellant sustained a prolonged depressive adjustment reaction
caused by the seven employment factors that occurred from September 10, 2003 and
January 9, 2004. The Board finds that he has not established that his claimed disability for the
period commencing July 15, 2005 was caused by the accepted emotional condition.
The issue of whether a claimant’s disability is related to an accepted condition is a
medical question which must be established by a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disability is causally related to
employment factors and supports that conclusion with sound medical reasoning.12 The relevant
medical evidence includes the July 11, 2005 report of Dr. Soliman who provided a second
opinion evaluation for the Office. While he advised that appellant’s emotional condition was
caused by the accepted employment factors, he also found that appellant was capable of working.
Dr. Soliman’s report does not support disability as of July 15, 2005. In a July 14, 2005 report,
Dr. Masse opined that appellant’s emotional condition had an unclear etiology and advised that
he should change his work environment. On December 13, 2005 she opined that his condition
was caused by difficult interactions at work and had worsened due to events that occurred after
the factors that have been accepted as employment related. Dr. Masse did not provide an opinion
regarding appellant’s ability to work. She failed to provide a rationalized medical opinion
addressing how appellant’s claimed disability beginning on July 15, 2005 was causally related to
the accepted employment factors. In a November 16, 2005 report, Dr. Wood did not exhibit a
thorough knowledge of appellant’s work injury. He failed to address the accepted factors and,
thus, failed to provide a rationalized medical opinion explaining how appellant’s disability
beginning on July 15, 2005 was related to the accepted employment factors.13 Dr. Martin merely
noted that appellant was under her care for continuing symptoms related to his previous work.
She did not provide an opinion regarding appellant’s ability to work. A physician’s opinion on
causal relationship between a claimant’s disability and an employment injury is not dispositive
simply because it is rendered by a physician.
To be of probative value, the physician must provide rationale for the opinion reached.
Where no such rationale is present, the medical opinion is of diminished probative value.14 As
10

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

11

Dennis M. Mascarenas, 49 ECAB 215 (1997).

12

Sandra D. Pruitt, 57 ECAB ____ (Docket No. 05-739, issued October 12, 2005).

13

Id.

14

Thaddeus J. Spevack, 53 ECAB 474 (2002).

4

appellant submitted no such evidence in this case, the Board finds that he has not met his burden
of proof to substantiate that he had an employment-related disability beginning July 15, 2005.15
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he was
entitled to wage-loss compensation on or after July 15, 2005.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 6, 2007 be affirmed.
Issued: January 29, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See Mary A. Ceglia, 55 ECAB 626 (2004).

5

